—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered May 2, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the matter is remitted to the County Court, Orange County, to hear and report on the defendant’s motion to withdraw his plea of guilty, on which motion the defendant’s appellate counsel shall represent him, and the appeal is held in abeyance in the interim. The County Court, Orange County, is to file its report with all convenient speed.
Under the circumstances of this case, we conclude that the County Court should have assigned new counsel to represent the defendant on his motion to withdraw his plea of guilty (see, People v Gonzalez, 171 AD2d 413). The matter is therefore remitted to the County Court to hear and report on the defendant’s motion to withdraw his plea. At the hearing, the defendant shall be represented by appellate counsel. We express no opinion as to the substantive merit of the defendant’s motion. O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.